707 N.W.2d 592 (2005)
474 Mich. 988
Jeanine A. GRANT, Plaintiff-Appellant,
v.
AAA MICHIGAN, WISCONSIN, INC., a/k/a Auto Club Group, Defendant-Appellee.
Docket No. 128936. COA No. 249720.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the June 2, 2005 judgment of the Court of Appeals is considered and pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to the Court of Appeals for reconsideration in light of our decision in Smith v. Globe Life Ins. Co., 460 Mich. 446, 467, 597 N.W.2d 28 (1999), holding that MCL 445.904(1) and (2) permit private actions against an insurer pursuant to MCL 445.911, because, prior to its amendment by 2000 PA 432, MCL 445.904(2) provided an exception to the exemption of MCL 445.904(1)(a) permitting private actions pursuant to MCL 445.911 arising out of misconduct made unlawful by chapter 20 of the insurance code.
We do not retain jurisdiction.